GIEGERICH, J.
Defendants appeal from two orders of the Municipal Court; -one denying their motion to open their default with $10 costs, and one denying a motion for a reargument of the former motion. An examination of the papers discloses no reason why this court should disturb the discretion exercised by the court below in denying the motions. "An appellate court only interferes with the rulings of a trial court made within its discretion when an injustice may have been done.” Richard v. National Distilling Co. (Sup.) 95 N. Y. Supp. 547. Costs, however, should not have been imposed upon the denial of the motion (Martin v. Lefkowitz, 62 Misc. Rep. 490, 115 N. Y. Supp. 64), and the motion for a reargument should have been dismissed.
Order denying motion to open default modified by striking therefrom the imposition of costs and, as modified," affirmed, with $10 costs to respondent.
Appeal from order denying motion for reargument modified by striking therefrom the imposition of costs and directing that the motion be dismissed and, as so modified, affirmed, with $10 costs to respondent. All concur.